Title: To John Adams from William Lee, 8 February 1781
From: Lee, William
To: Adams, John



Dear Sir
Bruxelles Feb. 8. 1781

The Bearer of this, Mr. Brailsford a native of South Carolina, is now on his way to America with the laudable design of serving his Country in the Feild, and being desirous of the Honor of your acquaintance I have taken the Liberty of introducing him to your Civilities, as I am sure you will take pleasure in incouraging such praiseworthy motives as carry Mr. Brailsford to America.

Since my last of the 31 Ultimo I do not hear any material news to be relyed upon, we have a report from France that Rodney has been repulsed at St. Vincents with considerable loss.
I send you the debates in Parliament on the Dutch War, as perhaps you may not have seen so full an Account of them; these you will please to forward to America.
With the highest respect & regard, I have the Honor to remain Dear Sir Your most Obld. & Obed. Hble Servt.

W. Lee


Turn over.
P.S. Pray who is Mr. Sullivan the writer of the Letters.
Sir J. Yorke embark’d yesterday at Ostend for England, which proves his having given up all hopes of success from his intrigues in Holland and Zealand.

